DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The U.S. Patent Documents 4,500,588 and 10,330,903 and the corresponding Foreign Patent Documents listed in the information disclosure statement filed 9/4/2020 have not been considered because they are not relevant to the instant invention. Patent 4,500,588 is for a Conveyor Felt for Paper Making and a Method of Manufacturing Such a Felt and Patent 10,330,903 is for an Imaging Optical Unit for Imaging an Object Field into an Image Field, and Projection Exposure Apparatus Including Such an Imaging Optical Unit. The instant invention is for a Wind Turbine Having a Multi-Stage Magnetic Transmission. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 446.  Corrected 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 22, and 24 are objected to because of the following informalities:  
Claim 1, “a first gear state” should be changed to “a first gear stage”
Claim 22, “at least one of the or second stage, or…at least one of first or second” should be changed to “at least one of the first or second stage, or…at least one of the first or second”
Claim 24 does not have a transitional phrase. See MPEP 2111.03.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recitation of “an elastic support” is unclear what an elastic support is or how it functions. The specification mentions under “Brief Summary” “In a preferred development the magnetic transmission is supported at the axle journal or the machine carrier by means of an elastic support. In that case the elastic support is preferably adapted to be adjustable and a support 112.” 
For examining purposes the Examiner is interpreting the elastic support as any support structure.
Claim 17 recitation of an “elastomer torque support” is unclear what an elastomer torque support is or how it functions. The specification mentions under “Brief Summary” “In a preferred development the magnetic transmission is supported at the axle journal or the machine carrier by means of an elastic support. In that case the elastic support is preferably adapted to be adjustable and particularly preferably has at least one elastomer torque support means. In that way the gear torque can be supported and the reaction forces acting on the axle journal or the machine carrier can be reduced or damped.” Under “Detailed Description” the specification only mentions “the generator 120, besides the main bearing arrangement 116, is supported relative to the axle journal 114 by means of a support 112.”
For examining purposes the Examiner is interpreting the elastomer torque support as any support structure.
Claim 18 recites the limitation "the ring gear and/or the sun gear of the second gear stage" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the ring gear, the sun gear, and the modulator of the second gear stage" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the sun gear of the second stage” in lines 4 and 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the ring gear of the second stage” in lines 4 and 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the ring gear of the second stage and the sun gear of the second stage" in lines 3-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the modulator, the ring gear, and the sun gear of the second gear stage" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urch (US 2018/0034356).
Regarding claim 24, Urch discloses a magnetic transmission for a wind turbine (700 of Figures; Para. 0098), wherein the magnetic transmission is in the form of a multi-stage magnetic transmission (Para. 0099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Urch (US 2018/0034356), in view of Davey (US 2015/0018168).
Regarding claim 1, Urch discloses a wind turbine (Para. 0093, 0098) comprising: 
a rotor blade hub (implicit), 
a generator (Para. 0048), and 
a magnetic transmission (700 of Figures; Para. 0098) coupled at a drive side to the rotor blade hub and at a driven side to the generator (implicit in Para. 0093, 0098), wherein the magnetic transmission is a multi-stage magnetic transmission (Para. 0099; Figure 7).
Urch does not explicitly disclose a multi-stage magnetic transmission (Para. 0099; Figure 7) including a first gear state comprising a ring gear, a modulator, and a sun gear, wherein the first gear stage of the magnetic transmission is either: 
in the form of a stationary gear, wherein the ring gear is mounted rotatably and connected to the rotor blade hub, and wherein the modulator is stationary, or 

Davey discloses a multi-stage magnetic transmission (see Figure 33A, 33B) including a first gear state comprising a ring gear (3351 of Figures), a modulator (3352 of Figures), and a sun gear (3353 of Figures), wherein the first gear stage of the magnetic transmission is either: 
in the form of a stationary gear, wherein the ring gear is mounted rotatably and connected to the rotor blade hub, and wherein the modulator is stationary (Para. 0142), or 
in the form of a planetary gear, wherein the ring gear is stationary, and wherein the modulator is designed to be mounted rotatably and is connected to the rotor blade hub (Para. 0142).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the multi-stage magnetic transmission of Urch include a first gear state comprising a ring gear, a modulator, and a sun gear in the form of a stationary gear or a planetary gear, as taught by Davey, to provide increased modulation efficiency, and have improved structural durability [Davey: Para. 0006].
Regarding claim 5, Urch discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the sun gear is mounted rotatably.
Davey discloses wherein the sun gear (3353 of Figures) is mounted rotatably (Para. 0142).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the sun gear is mounted rotatably in the system of Urch, as 
Regarding claim 6, Urch discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein a second gear stage of the multi-stage magnetic transmission (Para. 0099; Figure 7) comprises a ring gear and a modulator.
Davey discloses a magnetic transmission (see Figure 33A, 33B) comprises a ring gear (3351 of Figures) and a modulator (3352 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the second gear stage of the multi-stage magnetic transmission of Urch comprises a ring gear and a modulator, as taught by Davey, to provide increased modulation efficiency, and have improved structural durability [Davey: Para. 0006].
Regarding claim 9, Urch discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the second gear stage of the multi-stage magnetic transmission (Para. 0099; Figure 7) has a sun gear.
Davey discloses a magnetic transmission (see Figure 33A, 33B) has a sun gear (3353 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the second gear stage of the multi-stage magnetic transmission of Urch comprises a sun gear, as taught by Davey, to provide increased modulation efficiency, and have improved structural durability [Davey: Para. 0006].
Regarding claim 10, Urch discloses wherein the generator (Para. 0048) has a rotor (1-5 of Figures) and a stator (7 of Figures), wherein the rotor of the generator is connected to the sun gear (Para. 0094) of the second gear stage (Para. 0099; Figure 7).
Urch does not explicitly disclose wherein the rotor of the generator is connected to the sun gear (Para. 0094).
Davey discloses wherein the rotor of the generator is connected to the sun gear (3353 of Figures; Para. 0141-0142).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the generator of Urch connected to the sun gear, as taught by Davey, to provide increased modulation efficiency, and have improved structural durability [Davey: Para. 0006].
Regarding claim 11, Urch discloses wherein the gear of the second gear stage (Para. 0099; Figure 7) of the multi-stage magnetic transmission comprises a generator stator (7 of Figures).
Urch does not explicitly disclose a sun gear.
Davey discloses a sun gear (3353 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a sun gear in the set of gears of Urch, as taught by Davey, because it is well known in the art for gear stages to comprise sun gears, ring gears, planetary gears, etc.
Regarding claim 12, Urch discloses wherein the generator stator comprises a winding (7 of Figures).
Regarding claim 14, Urch discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein at least one of: 
-the generator stator (7 of Figures) is arranged adjacent to the modulator of the second gear stage (Para. 0099; Figure 7), or 
-the generator stator and the modulator of the second gear stage are arranged in mutually coaxial relationship.
Davey discloses wherein at least one of: 
-the generator stator (Para. 0131; stator implicit) is arranged adjacent to the modulator (3352 of Figures; magnets are stator of generator).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the generator stator of Urch arranged adjacent to the modulator, as taught by Davey, to provide increased modulation efficiency, and have improved structural durability [Davey: Para. 0006].
Regarding claim 15, Urch discloses wherein at least one of the multi-stage magnetic transmission (Para. 0099; Figure 7) or the generator (Para. 0048) is mounted to an axle journal by a main bearing or by two bearings (Para. 0094).
Regarding claim 16, Urch discloses wherein the multi-stage magnetic transmission (Para. 0099; Figure 7) is supported by an elastic support on the axle journal or on a machine carrier (see Figure 7).
Regarding claim 17, Urch discloses wherein the elastic support is configured to be adjustable and comprises at least one elastomer torque support (see Figure 7).
Regarding claim 18, Urch discloses wherein the ring gear and/or the sun gear (implicit) of the first and/or second gear stages have magnets (Para. 0096).
Urch does not explicitly disclose the ring gear and/or the sun gear.
Davey discloses the ring gear (3353 of Figures) and/or the sun gear (3351 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a ring gear and/or a sun gear in the set of gears of Urch, as taught by Davey, because it is well known in the art for gear stages to comprise sun gears, ring gears, planetary gears, etc.
Regarding claim 19, Urch discloses wherein the ring gear, the sun gear, and the modulator (implicit) of at least one of the first or second gear stages are arranged in mutually coaxial relationship (Para. 0099; Figure 7).
Urch does not explicitly disclose the ring gear, the sun gear, and the modulator.
Davey discloses the ring gear (3353 of Figures), the sun gear (3351 of Figures), and the modulator (3352 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a ring gear, a sun gear, and a modulator in the set of gears of Urch, as taught by Davey, because it is well known in the art for gear stages to comprise sun gears, ring gears, planetary gears, etc.
Regarding claim 20, Urch discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein at least one of: 
implicit) of the first stage is unequal to a number of magnetic pole pairs of the sun gear (implicit) of the second stage (Para. 0034, 0096, 0099; Figure 7), or 
the number of the magnetic pole pairs of the sun gear of the first stage is not an integral multiple of the number of the magnetic pole pairs of the sun gear of the second stage (Para. 0034, 0096, 0099; Figure 7).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to increase or decrease the number of magnetic pole pairs of the first stage to be unequal or not an integral multiple to the number of magnetic pole pairs of the second stage in the system of Urch so that higher gear ratios can be achieved [Urch: Para. 0034], since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Davey discloses a sun gear (3351 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a sun gear in the set of gears of Urch, as taught by Davey, because it is well known in the art for gear stages to comprise sun gears, ring gears, planetary gears, etc.
Regarding claim 21, Urch discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein at least one of: 
a number of magnetic pole pairs of the ring gear (implicit) of the first stage is unequal to a number of magnetic pole pairs of the ring gear (implicit) of the second stage (Para. 0034, 0096, 0099; Figure 7), or 

It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to increase or decrease the number of magnetic pole pairs of the first stage to be unequal or not an integral multiple to the number of magnetic pole pairs of the second stage in the system of Urch so that higher gear ratios can be achieved [Urch: Para. 0034], since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Davey discloses a ring gear (3353 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a ring gear in the set of gears of Urch, as taught by Davey, because it is well known in the art for gear stages to comprise sun gears, ring gears, planetary gears, etc.
Regarding claim 22, Urch discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein at least one of: 
a number of magnetic pole pairs of the ring gear (implicit) of the first and/or second stage is unequal to a number of magnetic pole pairs of the sun gear (implicit) of at least one of the first or second stage (Para. 0034, 0096, 0099; Figure 7), or 
the number of the magnetic pole pairs of the ring gear of at least one of the first or second stage is not an integral multiple of the number of the magnetic pole pairs of the sun gear of at least one of the first or second stage (Para. 0034, 0096, 0099; Figure 7).

Davey discloses a ring gear (3353 of Figures) and a sun gear (3351 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a ring gear and a sun gear in the set of gears of Urch, as taught by Davey, because it is well known in the art for gear stages to comprise sun gears, ring gears, planetary gears, etc.
Regarding claim 23, Urch discloses comprising an air gap (Para. 0034) or a magnetically non-conductive material is arranged between the modulator (implicit) and at least one of the ring gear or the sun gear (implicit) of at least one of the first or second gear stage (Para. 0099; Figure 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Urch (US 2018/0034356), in view of Davey (US 2015/0018168) as applied to claim 12 above, and further in view of Van Neste (US 8,288,910).
Regarding claim 13, Urch and Davey disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the winding (7 of Figures) is in the form of a homopolar rotary field winding.
Van Neste discloses wherein the winding is in the form of a homopolar rotary field winding (Abstract).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to modify the generator of Urch to comprise a homopolar rotary field winding, as taught by Van Neste, to reduce the conductor’s exposure to a magnetic field having an opposite polarity [Van Neste: Col. 2:50-57].
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wind turbine as recited by independent claim 1, comprising:
a rotor blade hub, 
a generator, and 
a magnetic transmission coupled at a drive side to the rotor blade hub and at a driven side to the generator, wherein the magnetic transmission is a multi-stage, in particular two stage, magnetic transmission including a first gear stage comprising a ring gear, a modulator, and a sun gear, wherein the first gear stage of the magnetic transmission is either: 
in the form of a stationary gear, wherein the ring gear is mounted rotatably and connected to the rotor blade hub, and wherein the modulator is stationary, or 
in the form of a planetary gear, wherein the ring gear is stationary, and wherein the modulator is designed to be mounted rotatably and is connected to the rotor blade hub; and
wherein a second gear stage of the multi-stage magnetic transmission comprises a ring gear and a modulator; and
wherein the second gear stage of the multi-stage magnetic transmission is in the form of a stationary gear, wherein the ring gear of the second gear stage is mounted rotatably and is connected to the sun gear of the first gear stage, and wherein the modulator of the second gear stage is stationary.

With respect to claim 8, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wind turbine as recited by independent claim 1, comprising:
a rotor blade hub, 
a generator, and 
a magnetic transmission coupled at a drive side to the rotor blade hub and at a driven side to the generator, wherein the magnetic transmission is a multi-stage, in particular two stage, magnetic transmission including a first gear stage comprising a ring gear, a modulator, and a sun gear, wherein the first gear stage of the magnetic transmission is either: 
in the form of a stationary gear, wherein the ring gear is mounted rotatably and connected to the rotor blade hub, and wherein the modulator is stationary, or 
in the form of a planetary gear, wherein the ring gear is stationary, and wherein the modulator is designed to be mounted rotatably and is connected to the rotor blade hub; and
wherein a second gear stage of the multi-stage magnetic transmission comprises a ring gear and a modulator; and
wherein the second gear stage of the multi-stage magnetic transmission is in the form of a planetary gear, wherein the ring gear of the second gear stage is stationary, and wherein the modulator of the second gear stage is mounted rotatably and is connected to the sun gear of the first gear stage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hemmelmann (US 2013/0207391), Vyas (US 2010/0052323) disclose a modulator.
Waszak (US 8,067,847) discloses a wind turbine with a planetary gear and a modulator.
Perlo (US 2009/0001731) discloses using homopolar rotary field windings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832